



Form of Initial RSU (FY19 LTI Awards) - HS
    
REGIS CORPORATION
RESTRICTED STOCK UNIT AGREEMENT
THIS RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”), dated as of
_____________________, 20____ (the “Grant Date”), is between Regis Corporation,
a Minnesota corporation (the “Company”), and Hugh Sawyer (the “Participant”).
WHEREAS, the Participant is a valued and trusted employee of the Company and the
Company desires to grant the Participant an award of Restricted Stock Units
which afford the Participant an opportunity to receive shares of the Company’s
Common Stock under the Regis Corporation 2016 Long Term Incentive Plan, as
amended and restated to date (the “Plan”); and
WHEREAS, reference is made to the Employment Agreement, by and between the
Company and Participant as of the 17th day of April, 2017 (the “Employment
Agreement”); and
WHEREAS, the Committee has duly made all determinations necessary or appropriate
for the grant of the Restricted Stock Units hereunder (the “Award”).
NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
and for other good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereto have agreed, and do hereby agree, as follows:
1.
Definitions.



For purposes of this Agreement, the definitions of terms contained in the Plan
hereby are incorporated by reference, except to the extent that any such term is
specifically defined in this Agreement. For purposes of this Agreement and the
Award, Change in Control shall have the meaning set forth in the Plan except
that any references in such definition to “twenty percent (20%)” are replaced by
“forty-nine percent (49%)”.
2.
Grant of Restricted Stock Units, Term and Vesting.



(a)Subject to the terms and conditions of the Plan and this Agreement, the
Company hereby grants to the Participant      (    ) Restricted Stock Units (the
“RSUs”), with no obligation to pay cash or other property for such RSUs. The
RSUs will be credited to an account in the Participant’s name maintained by the
Company. This account shall be unfunded and maintained for book-keeping purposes
only, with each RSU representing an unfunded and unsecured promise by the
Company to issue to the Participant one share of the Company’s Common Stock in
settlement of a vested RSU.
(b)100% of the RSUs will vest on the third anniversary of the Grant Date,
subject to Participant’s continued employment with the Company through such
anniversary and the other terms and conditions set forth in this Agreement.
(c)Notwithstanding Section 2(b), if the Participant experiences a Qualifying
Termination, then the Applicable Portion of the RSUs immediately shall vest on
the date of the Qualifying Termination. For purposes of the immediately
preceding sentence:
(i)“Qualifying Termination” means a Termination of Employment (A) without Cause
(other than as a result of death or Disability) or for Good Reason within 12
months following a Change in Control, (B) due to death or Disability, or (C)
without Cause (other than as a result of death or Disability) after the Initial
Term (as defined in the Employment Agreement).
(ii)“Applicable Portion of the RSUs” means: a number of RSUs equal to the
product obtained by multiplying (A) the total number RSUs by (B) a fraction, the
numerator of which is the number of days elapsed from the Grant Date through the
date of Participant’s Termination of Employment and the denominator of which is
the number of days between the Grant Date and the third anniversary of the Grant
Date.





--------------------------------------------------------------------------------





(iii)A Termination of Employment without Cause shall include a Termination of
Employment at the conclusion of the Initial Term or any Renewal Term (each as
defined in the Employment Agreement) resulting from the Company’s written notice
of non-renewal pursuant to the terms of the Employment Agreement.
(d)For purposes of this Agreement, (i) notwithstanding anything to the contrary
in the Plan, Participant shall be deemed to have experienced a Termination of
Employment when Participant ceases to be an employee of the Company, whether or
not Participant is a member of the Board and (ii) if Participant’s RSUs are
considered non-qualified deferred compensation subject to Code Section 409A, a
Termination of Employment shall be deemed to have occurred only if on such date
the Participant has also experienced a “separation from service” as defined in
the regulations promulgated under Code Section 409A.
(e)For purposes of this Agreement, if Participant’s RSUs are considered
non-qualified deferred compensation subject to Code Section 409A, a Change in
Control shall be deemed to have occurred for purposes of settling vested RSUs
only if such event would also be deemed to constitute a change in ownership or
effective control, or a change in the ownership of a substantial portion of the
assets, of the Company under Code Section 409A.
(f)For purposes of this Agreement “Good Reason” shall have the meaning ascribed
to such term in the Employment Agreement; provided, however, that in order for
the Termination of Employment to constitute a Termination of Employment for Good
Reason, Participant must terminate employment no later than one hundred and
twenty (120) days following the end of the applicable cure period.
(g)For the avoidance of doubt, Section 10.1 of the Plan shall not apply to this
Award.


3.Forfeiture of Unvested RSUs.


Subject to any accelerated vesting under Section 2(c), and any exercise of the
Committee’s discretion under Section 8.3(4) of the Plan, if the Participant
experiences a Termination of Employment, any unvested RSUs shall be forfeited
and the Participant shall have no further interest in, or right to receive
shares of Common Stock in settlement of, such RSUs.
4.
Settlement of RSUs.



Subject to Section 21, after any RSUs vest pursuant to Section 2, the Company
shall, as soon as practicable (but no later than thirty (30) days following the
date on which the RSUs vest), cause to be issued and delivered to the
Participant one share of Common Stock in payment and settlement of each vested
RSU. Delivery of the shares shall be effected by the delivery of a stock
certificate evidencing the shares, by an appropriate entry in the stock register
maintained by the Company’s transfer agent with a notice of issuance provided to
the Participant, or by the electronic delivery of the shares to a brokerage
account designated by the Participant, and shall be subject to the tax
withholding provisions of Section 8 and compliance with all applicable legal
requirements, including compliance with the requirements of applicable federal
and state securities laws, and shall be in complete satisfaction and settlement
of such vested RSUs. Upon settlement of the RSUs, the Participant will obtain,
with respect to the shares of Common Stock received in such settlement, full
voting and other rights as a shareholder of the Company.
5.
Shareholder Rights.



The RSUs subject to this Award do not entitle the Participant to any rights of a
holder of the Company’s Common Stock. The Participant will not have any of the
rights of a shareholder of the Company in connection with the grant of the RSUs
unless and until shares of Common Stock are issued to the Participant in
settlement of the RSUs as provided in Section 4.
6.
Dividend Equivalents.



If a cash dividend is declared and paid by the Company with respect to its
Common Stock, the Participant will be credited as of the applicable dividend
payment date with an additional number of RSUs (the “Dividend RSUs”) equal to
(i) the total cash dividend the Participant would have received if the number of
RSUs credited to the Participant under this Agreement as of the related dividend
payment record date (including any previously credited Dividend RSUs) had been
actual shares of Common Stock, divided by (ii) the Fair Market Value of a share
of Common Stock





--------------------------------------------------------------------------------





as of the applicable dividend payment date (with the quotient rounded down to
the nearest whole number). Once credited to the Participant’s account, Dividend
RSUs will be considered RSUs for all purposes of this Agreement.
7.
Restrictions on Transferability.



(a)Neither the Award evidenced by this Agreement nor the RSUs may be sold,
transferred, pledged, assigned, or otherwise alienated at any time, other than
by will or the laws of descent and distribution. Any attempt to do so contrary
to the provisions hereof shall be null and void.
(b)Participant agrees that Participant will not sell, transfer, pledge, assign
or otherwise alienate at any time, other than by will or the laws of descent and
distribution any shares of Common Stock that Participant receives upon the
vesting of RSUs until such time as Participant is neither an employee of the
Company nor a member of the Board and the Company may take such reasonable
actions to ensure compliance with this Section 7(b).
8.Tax Consequences and Payment of Withholding Taxes.


Neither the Company nor any of its Affiliates shall be liable or responsible in
any way for the tax consequences relating to the award of RSUs, their vesting
and the settlement of vested RSUs in shares of Common Stock. The Participant
agrees to determine and be responsible for any and all tax consequences to the
Participant relating to the award, vesting and settlement of RSUs hereunder. If
the Company is obligated to withhold an amount on account of any tax imposed as
a result of the grant, vesting or settlement of the RSUs, the provisions of
Section 12.5 of the Plan regarding the satisfaction of tax withholding
obligations shall apply (including any required payments by the Participant).
9.
Administration.



The Plan and this Award of RSUs are administered by the Committee, in accordance
with the terms and conditions of the Plan. Actions and decisions made by the
Committee in accordance with this authority shall be effectuated by the Company.
10.
Plan and Agreement; Recoupment Policy.



The Participant hereby acknowledges receipt of a copy of the Plan. The grant of
RSUs is made pursuant to the Plan, as in effect on the date hereof, and is
subject to all the terms and conditions of the Plan, as the same may be amended
or restated from time to time, and of this Agreement. If there is any conflict
between the provisions of this Agreement and the Plan, the provisions of the
Plan will govern. The interpretation and construction by the Committee of the
Plan, this Agreement, and such rules and regulations as may be adopted by the
Committee for the purpose of administering the Plan, shall be final and binding
upon the Participant. The Company shall, upon written request therefore, send a
copy of the Plan, in its then current form, to the Participant or any other
person or entity then entitled to receive the shares of Common Stock to be
issued in settlement of the RSUs.
The Company may recover any equity awarded to the Participant under this
Agreement, or proceeds from the sale of such equity, to the extent required by
Section 10(b) of the Employment Agreement or any rule of the Securities and
Exchange Commission or any listing standard of the New York Stock Exchange,
including any rule or listing standard requiring recovery of incentive
compensation in connection with an accounting restatement due to the Company’s
material noncompliance with any financial reporting requirement under the
securities laws, which recovery shall be subject to the terms of any policy of
the Company implementing such rule or listing standard.





--------------------------------------------------------------------------------





11.
No Employment Rights.



Neither this Agreement nor the Award evidenced hereby shall give the Participant
any right to continue in the employ of the Company, any Affiliate or any other
entity, or create any inference as to the length of employment of the
Participant, or affect the right of the Company (or any Affiliate or any other
entity) to terminate the employment of the Participant (with or without Cause),
or give the Participant any right to participate in any employee welfare or
benefit plan or other program of the Company, any Affiliate or any other entity.
12.
Requirements of Law and No Disclosure Rights.



The Company shall not be required to issue any shares of Common Stock in
settlement of RSUs granted under this Agreement if the issuance of such shares
shall constitute a violation of any provision of any applicable law or
regulation of any governmental authority. The Company shall have no duty or
obligation beyond those imposed by applicable securities laws generally to
affirmatively disclose to the Participant or a Representative, and the
Participant or Representative shall have no right to be advised of, any material
non-public information regarding the Company or an Affiliate at any time prior
to, upon or in connection with the issuance of the shares of Common Stock in
settlement of the Participant’s RSU Award.
13.
Governing Law.



This Agreement, the awards of RSUs hereunder and the issuance of Common Stock in
payment of RSUs shall be governed by, and construed and enforced in accordance
with, the laws of the State of Minnesota (other than its laws respecting choice
of law).
14.
Entire Agreement.



This Agreement and the Plan constitute the entire obligation of the parties
hereto with respect to the subject matter hereof and shall supersede any prior
expressions of intent or understanding with respect to this transaction.
15.
Amendment.



Any amendment to this Agreement shall be in writing and signed on behalf of the
Company, and shall comply with the terms and conditions of the Plan.
16.
Waiver; Cumulative Rights.



The failure or delay of either party to require performance by the other party
of any provision hereof shall not affect its right to require performance of
such provision unless and until such performance has been waived in writing.
Each and every right hereunder is cumulative and may be exercised in part or in
whole from time to time.
17.
Counterparts.



This Agreement may be signed in two (2) counterparts, each of which shall be an
original, but both of which shall constitute but one and the same instrument.
18.
Headings.



The headings contained in this Agreement are for reference purposes only and
shall not affect the meaning or interpretation of this Agreement.
19.
Severability.








--------------------------------------------------------------------------------





If for any reason any provision of this Agreement shall be determined to be
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provision hereof, and this Agreement shall be construed as if such
invalid or unenforceable provision were omitted.
20.
Successors and Assigns.



This Agreement shall inure to the benefit of and be binding upon each successor
and assign of the Company, and upon the heirs, legal representatives and
successors of the Participant.
21.
Code Section 409A.



Notwithstanding anything to the contrary in this Agreement, including Section 4,
if any amount shall be payable with respect to this Award as a result of the
Participant’s “separation from service” at such time as the Participant is a
“specified employee” (as those terms are defined in regulations promulgated
under Code Section 409A) and such amount is subject to the provisions of Code
Section 409A, then no payment shall be made, except as permitted under Code
Section 409A, prior to the first day of the seventh calendar month beginning
after the Participant’s separation from service (or the date of Participant’s
earlier death), or as soon as administratively practicable thereafter.
Participant shall not have the right to designate the timing of settlement of
the RSUs. If the thirty-day settlement period spans two different calendar
years, settlement shall occur during the later calendar year.
[Signature Page Follows]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Participant has hereunto set his
hand, all as of the day and year first above written.
REGIS CORPORATION
By:__________________________________________________
Name:________________________________________________
Title:_________________________________________________
PARTICIPANT:
_____________________________________________________
Hugh Sawyer









